                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


GINA TORRES, ET AL.,                          )
                                              )
Plaintiffs,                                   )
                                              )
vs.                                           )        Case No. 4:19-CV-1525-DDN
                                              )
CITY OF ST. LOUIS, ET AL.,                    )
                                              )
Defendants.                                   )
                                              )

 DEFENDANTS’ MOTION TO FILE UNDER SEAL CERTAIN EXHIBITS TO THEIR
     MEMORANDUM IN SUPPORT OF THEIR MOTION TO EXCLUDE THE
                TESTIMONY OF L. SAMUEL ANDREWS

         COME NOW Defendants Lance Coats, Glennon P. Frigerio, Joshua D. Becherer,

Nicholas J. Manasco, Ronald Allen Jr., John C. Jones, Mark S. Seper, Jon B. Long, Tim Boyce

and Benjamin Lacy (collectively referred to herein as the “Defendant Officers”) and the City of

St. Louis (“City”), and pursuant to Local Rule 83 – 13.05, respectfully request that this Court

grant Defendants leave to file Exhibits F, G, and H to their Memorandum in Support of their

Motion to Exclude the Testimony of L. Samuel Andrews under seal (“Memorandum”). In

support, Defendants state as follows:

1. Plaintiffs Gina Torres and Dennis Torres allege that Defendants violated Plaintiffs’ civil

      rights on June 7, 2017 when the Defendant Officers used deadly force against Decedent

      Isaiah Hammett while executing a search warrant. This shooting was investigated by the City

      of St. Louis Police Department’s Force Investigative Unit, and the scene was documented by

      the department’s Evidence Technician Unit.




                                                   1
2. All officer-involved shootings involving City of St. Louis police officers are now submitted

   to the Circuit Attorney’s Office (“CAO”) for review, including the use of force incident at

   issue in this lawsuit. As of today’s date, the City is not aware of the CAO having formally

   issued a decision as to whether criminal charges will be issued against the officers relating to

   the use of force on June 7, 2017. Due to the uncertainty of the status of the CAO’s

   investigation and out of an abundance of caution, Defendants consider the CAO’s review of

   the use of force that is the subject of this lawsuit an “open” investigation.

3. Because it remains unclear as of the date of filing whether the review of the officers’ use of

   force remains an “open” investigation by the CAO, Defendants respectfully request that the

   Court permit that Defendants file under seal the following exhibits accompanying their

   Memorandum:

                      a. Exhibit F (Affidavit of Firearms Examiner Julie Davis and Laboratory

                          Report #9 and supporting documentation),

                      b. Exhibit G (deposition transcript of ETU technician Jennifer Sommer),

                          and

                      c. Exhibit H (photograph depicting ballistics damage at scene).

4. This Motion for Leave to File Under Seal is made in good faith and will not prejudice the

   Plaintiffs.

       WHEREFORE, good cause having been shown, Defendants respectfully request that this

Court permit that Exhibits F, G, and H to Defendants’ Memorandum in Support of their Motion

to Exclude the Testimony of L. Samuel Andrews be filed under seal.




                                                 2
                                                    Respectfully submitted,

                                                    JULIAN BUSH
                                                    CITY COUNSELOR


                                               By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  Andrew Wheaton #65269 MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, Mo 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  wheatona@stlouis-mo.gov
                                                  Attorneys for Defendants



                                CERTIFICATE OF SERVICE

        I hereby certify this Motion was electronically filed with the Court on this 23rd day of
September 2020 for service by means of Notice of Electronic Filing upon all attorneys of
record.


                                                     /s/ Erin K. McGowan




                                                3
